Citation Nr: 1538272	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The appellant had active duty for training in the United States Marine Corps Reserves between November 3, 1981 and March 19, 1982.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals from a January 2007 rating decision of the VA Regional Office (RO) in St. Louis, Missouri that, in pertinent part, denied entitlement to service connection for degenerative joint disease of multiple joints and PTSD based on personal assault.  The case was certified to the Board by the Pittsburgh, Pennsylvania Regional Office (RO).

The appellant was afforded a Travel Board hearing in March 2009 before the undersigned sitting at Pittsburgh, Pennsylvania.  The transcript is of record.  The case was remanded for further development in September 2009.

In January 2014, the Board, in pertinent part, remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD based on personal assault for further development.

Following review of the record, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Unfortunately, this case has to be remanded once again because substantial compliance with the development sought previously by the Board has not been accomplished.  

The appellant asserts and has presented testimony to the effect that she has PTSD as the result of sexual assault in the military, including rape, initially by one or two servicemember recruiters and subsequently by another service member on two separate occasions during her four-month tour of active duty for training between November 1981 and March 1982.  

Historically, the evidence shows that in a July 2005 Pennsylvania Disability Determination the appellant was noted to have been orphaned and placed in foster homes beginning at age 2 months after her father murdered her mother, and then committed suicide.  She specifically related being exposed to a "great deal of physical and psychological abuse in addition to episodes of as a teenager on two occasions of sexual abuse, (to include) one perpetrated by a family member."  A comprehensive VA psychological evaluation conducted between February and March 2006, however, chronicles a history of multiple sexual assaults prior to and after military training in detail.  

In its January 2014 remand the Board noted that when the appellant underwent examination by a VA clinical psychologist in July 2013, the examiner did not address or explain why the multiple VA and private diagnoses of PTSD were rejected in favor of the finding of schizoaffective disorder.  As there was such a substantial conflict in the evidence and findings, it was directed that the appellant be scheduled for an examination by a VA board-certified psychiatrist. See Hyder v. Derwinski, 1 Vet.App. 221 (1991).

The record reflects, however, that the ensuing VA examination conducted in June 2014 was once again performed by a VA clinical psychologist.  While the examination was comprehensive, it was not in accordance with the Board's January 2014 remand instructions and is not acceptable for adjudication purposes.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.)

In this instance, assigning the examination to another clinical psychologist and not to a board-certified VA psychiatrist was a failure to comply with the terms of the remand.  As such, a significant aspect of the development sought by the Board was not accomplished.  The Veteran will thus be scheduled for a new VA examination in this regard.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the appellant for an examination by a VA board-certified psychiatrist who has not previously seen her, to determine the most correct psychiatric diagnosis, to include whether the diagnostic criteria for PTSD based on personal/sexual assault in the military are satisfied.  The VA psychiatrist should indicate whether he or she is board-certified.  Access to the appellant's Virtual VA/VBMS record, as well as a copy of this remand, must be made available to the psychiatrist designated to examine the appellant.  The RO must provide the psychiatrist with a summary of all stressors that have been identified.  The RO must amend the VA stressor memo to the psychiatrist and indicate that the Naval Criminal Investigative Service was contacted and has no record of a criminal investigation on the first alleged rape perpetrator.  The examination report must clearly reflect whether a review of the Virtual VA/VBMS records was performed.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions. 

For any diagnosed psychiatric disorder, the examiner must opine whether it is at least as likely as not the disorder began during the appellant's period of active duty for training between November 1981 and March 1982.  If PTSD is diagnosed, the examiner must identify the evidence which corroborates the stressor(s) supporting the diagnosis.  The examiner should be asked to comment on the significance, if any, in the diagnostic assessment or evidence that is indicative of any behavioral changes while on active duty for training.  If PTSD is not diagnosed, the examiner should clearly explain why the diagnostic criteria for this disability are not met, and address or explain why the multiple VA and private diagnoses of PTSD in the record are not substantiated.

The report of the examination must include a detailed narrative with a complete rationale for the opinions provided.

2.  After taking any further development deemed appropriate, the RO should readjudicate the remaining issue on appeal.  If the benefit is not granted, the appellant and her representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




